Title: From George Washington to John Carey, 30 December 1796
From: Washington, George
To: Carey, John


                        
                            Sir, 
                            Philadelphia 30th Decr 1796.
                        
                        I have received your letters of the 8th and 9th of September and first of
                            October.
                        I am much indebted to you for the interest you feel, to have the imposition
                            that has been attempted upon the public, detected. With great truth you pronounced it such.
                            I shall leave something on this subject, to be used when I shall be permitted to enjoy peace
                            & repose.
                        In the mean while I pray you to accept of my thanks for your present, and
                            believe me to be Sir, Your obliged Hble Servt
                        
                            Go: Washington
                            
                        
                    